Exhibit 10.1
 
EXECUTIVE EMPLOYMENT AGREEMENT


 
This Executive Employment Agreement (“Agreement”) is made effective as of
February 28, 2012 (“Effective Date”), by and between Organovo, Inc., a Delaware
corporation (“Company”) and Mr. Keith Murphy (“Executive”).
 
WITNESSETH:
 
WHEREAS, Company desires to employ Executive as its Chief Executive Officer
(“CEO”), and Executive desires to become employed by the Company as CEO on the
terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the promises and mutual agreements
hereinafter set forth, it is agreed by and between the undersigned as follows:
 
1. Employment.  Executive is hereby employed as CEO, and Executive hereby
accepts such employment, and shall have the duties and responsibilities assigned
by Company’s Board of Directors (“Board of Directors”) as may be reasonably
assigned to him from time to time; provided, that such duties are consistent
with the position of a chief executive officer.  Executive shall perform
faithfully and diligently all duties assigned to Executive.
 
2. Term.
 
2.1  Initial Term.  The Agreement shall be for an initial term commencing on the
Effective Date set forth above and continuing for a period of twelve (12) months
following such date (“Initial Term”).
 
2.2  Renewal.  On expiration of the Initial Term specified in subsection 2.1
above, this Agreement will automatically renew for subsequent one year terms
(“Renewal Terms”) unless Company provides Executive with advance written notice
of its intent not to renew at least 30 days prior to the scheduled expiration
date.  In the event Company gives notice of nonrenewal pursuant to this
subsection 2.2, this Agreement will expire at the end of the then current
term.  If Executive shall cease serving as the Company’s Chief Executive
Officer, Executive agrees to simultaneously submit his resignation from the
Board.  In addition, Executive agrees to continue to abide by the Company’s
Proprietary Information and Inventions Agreement following his resignation or
the termination of his employment with the Company.
 
3. Compensation.
 
3.1  Base Salary.  As compensation for Executive’s performance of Executive’s
duties hereunder, Company shall pay to Executive a Base Salary of Three Hundred
Two Thousand Five Hundred dollars ($302,500) per year, payable in accordance
with the normal payroll practices of Company, less required deductions for state
and federal withholding tax, social security and all other employment taxes and
applicable payroll deductions.
 
 
1

--------------------------------------------------------------------------------

 
 
3.2  Incentive Compensation.  Executive will be eligible to participate in
Company’s Annual Bonus Plan and any other short-term incentive compensation
plans established for senior executives by the Board of Directors and /or the
Compensation Committee from time to time.  Executive will also be eligible to
participate in any long-term incentive programs established for senior
executives by the Board of Directors and/or Compensation Committee. The Company
reserves the right to modify such incentive plans from time to time.
 
3.3  Equity Awards.  Executive will be entitled to participate in Company’s
equity incentive award plans and to receive annual awards thereunder
commensurate with Executive’s position, seniority, and performance with Company
as determined by the Board of Directors.
 
4. Customary Fringe Benefits.  Executive will be eligible for all customary and
usual fringe benefits generally available to senior executives of Company
subject to the terms and conditions of Company’s benefit plan
documents.  Company reserves the right to change or eliminate the fringe
benefits on a prospective basis, at any time, effective upon notice to
Executive.
 
5. Voluntary Resignation by Executive.  Executive may voluntarily resign
Executive’s position with Company at any time on thirty (30) days’ advance
written notice.  In the event of Executive’s resignation, Executive will be
entitled to receive only Executive’s Base Salary, reimbursement for any
unreimbursed expenses and any accrued benefits through the thirty-day notice
period and no other amount.  All other Company obligations to Executive pursuant
to this Agreement will become automatically terminated and completely
extinguished.
 
6.  Governing Law.  This Agreement will be governed by and construed in
accordance with the laws of the United States and the State of California.  Each
party consents to the jurisdiction and venue of the state or federal courts in
San Diego, California, if applicable, in any action, suit, or proceeding arising
out of or relating to this Agreement.
 
7.  Entire Agreement.  This Agreement, including the Proprietary Information and
Inventions Agreement incorporated herein by reference, constitutes the entire
agreement between the parties relating to this subject matter and supersedes all
prior or simultaneous representations, discussions, negotiations, and
agreements, whether written or oral.  This agreement may be amended or modified
only with the written consent of Executive and the Board of Directors of
Company.  No oral waiver, amendment or modification will be effective under any
circumstances whatsoever.
 
 
2

--------------------------------------------------------------------------------

 
 
THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.
 


 

 Dated:  February 29, 2012     /s/  Keith Murphy              Keith Murphy      
    Organovo, Inc.      Dated:  February 29, 2012     By:  /s/ Andras
Forgacs         Andras Forgacs, Director and Chair of the Compensation Committee
   

 
                                                                                                         
 
3

--------------------------------------------------------------------------------